Title: To Thomas Jefferson from Albert Gallatin, 16 June 1803
From: Gallatin, Albert
To: Jefferson, Thomas


          
            Dear Sir 
                     
            June 16th 1803
          
          I enclose a sketch of the conditions on which the salt springs on Wabash may be offered—also T. Coxe’s answer respecting the purveyorship. Please to examine the conditions of the lease & to suggest alterations. I will call tomorrow, in order to explain the reasons of some of them & receive your decision, after which I will make an official report.
          I received last night a private letter from New York, in which E. Livingston’s defalcation is spoken of as a matter of public notoriety in that city. I suspected as much from the last letter from Gelston & answered rather angrily. His letters & copy of my last answer are enclosed. The copy of mine of the 21st April I cannot find; it was short but very explicit. A resignation or removal must unavoidably follow; and I apprehend an explosion. But, at all events, a successor should be immediately provided. Will you have any objection to write to D. W. Clinton or shall I do it? I would prefer that he should be requested to mention the names of two or three persons; and he must be told that talents & legal knowledge sufficient to defend the suits of the U. States & integrity that may hereafter secure us against any danger or even imputation of want of caution, are absolutely necessary. I think no time ought to be lost; and if we had a successor ready I would propose an immediate appointment; for by the law every bond unpaid must on the day after it has become due be lodged in hands of the dist. attorney and no day passes without several being there placed.
          With sincere respect & attachment Your obedt. Servt.
          
            Albert Gallatin
          
        